ACCEPTED
                                                                                                         14-15-00008-CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    6/25/2015 6:53:07 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK
                                                     In the
                                            COURT OF APPEALS
                                                  FOR THE
                                          Fourteenth District of Texas                   FILED IN
                                                                                  14th COURT OF APPEALS
                                                ____________                         HOUSTON, TEXAS
                                                                                  6/25/2015 6:53:07 PM
                                              NO. 14-15-00008-CV                  CHRISTOPHER A. PRINE
                                                                                           Clerk
                                                ____________

                          IN THE INTEREST OF K.S., K.S., AND C.S.
                                     MINOR CHILDREN
                           ______________________________________

                          On Appeal from the 309th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2011-55905
                  ________________________________________________

                 APPELLEE’S AGREED MOTION TO EXTEND TIME
                         TO FILE APPELLEE’S BRIEF




E. CHUDLEIGH – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF               PAGE 1 OF 4
                                              NO. 14-15-00008-CV

  MICHAEL SLEEMAN                                               §                 IN THE DISTRICT COURT
  AND DIANE SLEEMAN                                             §
    APPELLANT                                                   §
                                                                §
  V.                                                            §            309TH JUDICIAL DISTRICT
                                                                §
  ESTHER CHUDLEIGH                                              §
    APPELLEE                                                    §                 HARRIS COUNTY, TEXAS

                 APPELLEE’S AGREED MOTION TO EXTEND TIME
                         TO FILE APPELLEE’S BRIEF

         Appellee, ESTHER CHUDLEIGH, asks the Court to extend the time to file

its brief and respectfully shows the following:

                                              A. INTRODUCTION

1.       Appellants are MICHAEL AND DIANE SLEEMAN; Appellee is ESTHER

CHUDLEIGH.

2.       Appellee’s brief is due on June 28, 2015.

3.       Appellee respectfully requests an additional 30 days to file its brief, extending

the time until July 28, 2015.

4.       The parties have agreed to this motion.

                                 B. ARGUMENT & AUTHORITIES

5.       Appellee's attorney Terisa Taylor of The Law Office of Terisa Taylor, P.C.,

needs additional time to file its brief because Appellee’s attorney has an unusually

heavy docket, staff on vacation, and the research, preparation, and drafting off the

Appellee's brief will be disrupted by the heavy docket and absent of the staff.

E. CHUDLEIGH – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                   PAGE 2 OF 4
6.       No extension has been granted to extend the time to file Appellee's brief.

7.       Appellee's Agreed Motion to Extend Time to File Appellee's Brief is not

sought for delay, but so that the interest of justice may be served.

                                                     C. PRAYER

4.       For these reasons, ESTHER CHUDLEIGH, asks this Court to grant an

extension of time to file response to appellant’s brief.




                                                           Respectfully submitted,

                                                           The Law Office of Terisa Taylor, P.C.
                                                           917 Franklin Street, Suite 510
                                                           Houston, Texas 77002
                                                           Tel: (713) 224-9900
                                                           Fax: (713) 224-9903
                                                           Email: service@ttaylorlawoffice.net

                                                                    /s/ Terisa Taylor
                                                           By:
                                                                 TERISA TAYLOR
                                                                 SBN: 24000240
                                                                 GRACE M. CRUMP
                                                                 SBN: 24083482
                                                                 Counsel for: Appellee




E. CHUDLEIGH – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF              PAGE 3 OF 4
                                 CERTIFICATE OF CONFERENCE

         I hereby certify that I have conferred with Walter P. Mahoney, Jr.’s, via

telephone on June 25, 2015, and he has agreed and is unopposed to this Agreed

Motion to Extend Time to File Appellee’s Brief.

                                                                              /s/ Terisa Taylor`

                                                                              TERISA TAYLOR
                                                                              GRACE M. CRUMP



                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of June, 2015, a true and correct copy of

the foregoing instrument was served upon each attorney of record or party in

accordance with the Texas Rules of Civil Procedure.

                                                                              /s/ Terisa Taylor`

                                                                              TERISA TAYLOR
                                                                              GRACE M. CRUMP




E. CHUDLEIGH – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                    PAGE 4 OF 4